Citation Nr: 9930963	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1970 RO rating decision which assigned a 
noncompensable rating for a service-connected deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico which determined that there was no CUE in an 
August 1970 RO decision which assigned a noncompensable 
rating for a service-connected deviated nasal septum.  A 
personal hearing was held before a member of the Board at the 
RO (i.e. a Travel Board hearing) in June 1999.

The Board notes there is another matter which is not on 
appeal at this time.  In a February 1998 statement, the 
veteran withdrew an appeal relating to a claim for an 
increased rating for rhinitis, and thus that issue is not 
before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.204 (1999).


FINDING OF FACT

An unappealed RO decision in August 1970, which assigned a 
noncompensable evaluation for a service-connected deviated 
nasal septum, was reasonably supported by evidence then of 
record and prevailing legal authority; the RO decision was 
not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the August 1970 RO decision which 
assigned a noncompensable evaluation for a service-connected 
deviated nasal septum, and that decision is final.  38 
U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 12, 
1968 to June 10, 1970.  A review of his service medical 
records shows that in November 1968, he was treated after he 
reportedly fell downstairs and landed on his nose.  On 
examination, his nose was swollen and somewhat deformed with 
recent epistaxis; the nostrils were obstructed.  An X-ray 
study showed a depressed dorsum.  The nose and septum were 
tilted slightly to the right.  A closed reduction and 
splinting were performed.  Service medical records also 
reflect treatment for allergic rhinitis.  A February 1970 
treatment note shows that the veteran presented with 
complaints of an allergic condition, including complaints of 
a "stuffy nose" with clear nasal discharge in the winter.   
On examination, he had no difficulty breathing.  On medical 
examination performed for separation purposes in February 
1970, the veteran's nose was listed as normal.  In a report 
of medical history completed in conjunction with the 
separation medical examination in February 1970, the veteran 
reported a history of ear, nose, or throat trouble; the 
reviewing examiner noted that the veteran incurred a broken 
nose when he fell down a flight of stairs in November 1968.

On June 30, 1970, the veteran's claim for service connection 
for residuals of a broken nose was received by the RO.

At a July 1970 VA examination, the veteran complained of hay 
fever and a skin condition.  He reported that he had a 
history of a broken nose which was treated with nasal 
splints.  On ear, nose, and throat (ENT) examination, the 
external architecture of the nose was normal, and there was a 
septal deviation to the right side with a 70 percent 
obstruction.  The mucosa of the nose was thickened and there 
were milky secretions present bilaterally.  The diagnoses 
were septal deviation to the right side with a 70 percent 
obstruction, and chronic allergic rhinitis.

By a letter dated in July 1970, a private physician, T. E. 
Kircher, Jr., M.D., indicated that he treated the veteran in 
June and July 1970 for complaints of hay fever.  On 
examination, there was a badly distorted internal nasal 
structure, with pallid turbinates, cervical allergic edema, 
and allergic conjunctivitis manifested by limbal injection 
and edema of the caruncles.  The diagnoses were allergic 
rhinitis and urticaria.

In an August 1970 decision, the RO established service 
connection for symptomatic allergic rhinitis, with a 10 
percent rating, and for a right deviated nasal septum, with a 
noncompensable rating.  Both ratings were effective June 11, 
1970.  The veteran was notified of this decision in August 
1970, and he did not appeal.

By a statement received in January 1974, the veteran 
submitted a claim for a nose condition incurred in 1968.

In a January 1974 decision, the RO confirmed and continued 
the noncompensable evaluation for the service-connected 
deviated nasal septum.  Such rating has remained in effect 
until the present.

A December 1974 VA discharge summary shows that the veteran 
presented with complaints of a septal nasal deformity with 
breathing difficulty, as well as post-nasal drip.  He 
requested elective repair of his septum and nasal passages.  
On examination, there was a right septal deviation.  A 
functional septorhinoplasty was performed.  The discharge 
diagnosis was a traumatic nasal septal deformity.

By a statement dated in June 1996, the veteran asserted that 
a 10 percent rating should have been assigned for his 
service-connected deviated nasal septum in 1970 based on a 
June 1970 VA examination which showed a 70 percent 
obstruction and complication of breathing to the right.  He 
reiterated this assertion in subsequent statements.  In a 
July 1996 statement, he said that he had difficulty breathing 
in 1970.  By a statement dated in June 1998, he noted that he 
underwent a rhino-septoplasty.

At a June 1999 Travel Board hearing, the veteran reiterated 
many of his assertions.  The veteran's representative 
contended that at the time of the August 1970 rating 
decision, the medical evidence of record demonstrated that a 
compensable rating was warranted.  The veteran testified that 
in 1970, he had breathing difficulty, and that a doctor told 
him such was due to an obstruction in his nasal cavity 
resulting from a deviated nasal septum.  He noted that at 
that time, his rhinitis also caused nasal blockage.  He said 
he was first treated by an ENT specialist in 1974, and prior 
to that time was treated only for his allergies.  He 
testified that his breathing was much easier after he 
underwent a septoplasty in 1974.


II.  Analysis

The veteran claims there was CUE in an August 1970 RO 
decision which assigned a noncompensable rating for a 
service-connected deviated nasal septum.  He did not appeal 
that decision, and it is thus considered final, with the 
exception that it may be reversed if found to be based on 
CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).  Legal authority provides that where CUE is found in 
a prior rating decision, the prior decision will be reversed 
or revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 1999); 38 C.F.R. § 3.105(a) (1999).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

Under the criteria which were in effect at the time of the 
August 1970 RO decision, a 10 percent rating is assigned for 
traumatic deflection of the nasal septum with marked 
interference with breathing space, while a noncompensable 
rating is assigned with only slight symptoms.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1970).

At the time of the August 1970 RO decision which granted 
service connection and a noncompensable rating for a deviated 
nasal septum, the evidence of record included service medical 
records which revealed that the veteran incurred a nasal 
fracture in 1968; a closed reduction and splinting were 
performed.  Also of record was a July 1970 VA ENT examination 
which revealed that the external architecture of the nose was 
normal, and there was a septal deviation to the right side 
with a 70 percent obstruction.  The pertinent diagnosis was a 
septal deviation to the right side with a 70 percent 
obstruction.  In July 1970, a private doctor examined the 
veteran and noted that there was a badly distorted internal 
nasal structure.

Examinations and medical records dated years later, including 
the 1974 surgery emphasized by the veteran, have no relevance 
to the question of CUE in the 1970 RO decision, since CUE 
must be determined based on the evidence of record and law in 
effect at the time the decision was rendered. 

In the present case, no specific allegations have been 
advanced to the effect that the correct facts as they were 
known at the time were not before the RO in August 1970, or 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied.  While the veteran contends 
that, at the time of the rating decision in question, he 
suffered from symptomatology sufficient to warrant the 
assignment of a compensable evaluation, there is otherwise no 
particular claim of clear and unmistakable error.  An 
allegation that the RO, in its decision, improperly weighed 
and evaluated the evidence of record at that time can never 
rise to the stringent definition of clear and unmistakable 
error.  Russell, supra.  Consequently, the veteran's claim of 
clear and unmistakable error in an August 1970 rating 
decision which assigned a noncompensable evaluation for a 
service-connected deviated nasal septum must fail.

In 1970, a reasonable adjudicator might well have determined 
that the deviated nasal septum was manifested by no more than 
slight (0 percent) symptoms. Considering the evidence 
available at the time of the 1970 RO decision, and applicable 
rating criteria, there is nothing to compel a conclusion, to 
which reasonable minds could not differ, that a compensable 
rating should have been assigned.  The file shows that the RO 
properly considered the evidence and law when making its 1970 
decision.  While there was evidence of record that there was 
70 percent obstruction and that the internal nasal structure 
was badly distorted, these facts do not compel a conclusion 
that there was marked interference with breathing space.  The 
assertion that such facts should have been evaluated as 
demonstrating marked interference essentially amounts to 
disagreement with how the facts were weighed and evaluated.  
There was no undebatable error, and the Board finds no CUE in 
the 1970 RO decision.  The CUE claim must be denied.


ORDER

The claim that there was CUE in an August 1970 RO decision, 
which assigned a noncompensable rating for a deviated nasal 
septum, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

